ORDER

PER CURIAM.
St. John’s Mercy Medical Center (“hospital”) appeals the judgment of the trial court dismissing its first amended petition for damages due to unjust enrichment (“petition”) for failure to state a claim upon which relief can be granted. Hospital claims that the trial court erred in dismissing the petition because it stated a cause of action for an equitable remedy to recover unpaid medical bills.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).